DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 11-15 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (EP 0-240-177 A2, hereinafter Yamakawa) in view of Harvey et al. (GB 2-264-719 A, hereinafter Harvey), Porter (US 2,166,175), and Schafer (US 2,170,931).

Regarding claim 1, Yamakawa meets the claimed a method of impregnating a fiber texture of hollow shape, (Fig. 1, part 3) the method comprising:  introducing a first suspension containing a first powder of solid particles of ceramic or carbon material (Yamakawa teaches impregnating a preform with a ceramic powder or silicon powder, pg. 5, lines 19-20) into an inside volume defined by an inside face of a fiber texture of hollow shape placed in a mold, (mold 3, pg. 5, lines 25-31) an outer face of the (Yamakawa teaches the fiber material 5 to face mold 3, see Fig. 1, pg. 5, lines 28-31); and using the action of centrifugal force to impregnate the fiber texture with the first suspension by causing the mold to rotate. (Yamakawa teaches centrifugal force, pg. 5, lines 30-33).
Yamakawa does not explicitly teach varying the speed of rotation of the mold during the impregnation of the fiber texture with the first suspension.
Harvey teaches the centrifugal force to be a critical process condition that can be adjusted to achieve uniform or non-uniform dispersion of particles, see pg. 3, lines 5-10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to adjust the speed of rotation as taught by Harvey in the centrifugal process of Yamakawa in order to achieve a non-uniform distribution of particles, see pg. 3, lines 5-10.
Yamakawa does not explicitly teach the fiber texture being of frustoconical shape.
Harvey teaches modifying a cylindrical tube (Fig. 1) into a cylindrical tube with increasing diameter (Fig. 2, Col. 12, lines 20-25). Examiner notes the shape of Figure 2 of Harvey is a frustoconical shape that tapers from at least from the mid-section to each end. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to adjust the cylindrical tube shape of Yamakawa to be a frustoconical shape by creating a cylindrical tube with increasing diameter as taught by Harvey because it allows for the creating of seamless pressure vessels, see pg. 10, lines 7.  

Yamakawa as modified does not teach wherein the fiber texture is impregnated with the first suspension by initially imparting a first constant speed of rotation to the mold and then subsequently imparting a second constant speed of rotation to the mold, the second speed of rotation being different from the first speed of rotation, and wherein a duration during which the first speed of rotation is imparted is different from a duration during which the second speed of rotation is imparted.
Porter teaches the rotation at this speed is continued for a time and then, as it is gradually increased, for a sufficient time, followed by a step where rotation of the mold at a high speed is continued for a further period of time, see pg. 2, col. 2, lines 1-10.
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary speed and duration of time taught by Porter in  operating the mold as taught by Yamakawa because it ensures a product that is storage and free and holes, see pg. 1, col. 1, lines 1-15.
Yamakawa as modified does not teach wherein the first speed of rotation is higher than the second speed of rotation.
Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Harvey teaches the centrifugal force to be a critical  wherein the first speed of rotation is higher than the second speed of rotation.
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary speed while operating the mold as taught by Schafer because the speed of the mold effects the pattern produced, see Schafer pg. 1, col. 2, lines 15-20.


Regarding claim 2, Yamakawa meets the claimed a method of impregnating a fiber texture of hollow shape, the method comprising: 
introducing a first suspension containing a first powder of solid particles of ceramic or carbon material (Yamakawa teaches impregnating a preform with a ceramic powder or silicon powder, pg. 5, lines 19-20)  into an inside volume defined by an inside face of a fiber texture of hollow shape placed in a mold, (Fig. 1, part 3) the an outer face of the fiber texture being presented facing a wall of the mold, teaches a method for impregnating a hollow fibrous texture, (page 5, lines 19-21) using the action of centrifugal force to impregnate the fiber texture with the first suspension by causing the mold to rotate; (pg. 5, lines 26-29).
Yamakawa does not explicitly teach after the fiber texture has been impregnated with the first suspension, introducing a second suspension into the inside volume, the 
Harvey teaches a multiple casting steps, pg. 2, lines 7-10; pg. 3, lines 37-38. Harvey teaches the centrifugal force to be a critical process condition that can be adjusted to achieve uniform or non-uniform dispersion of particles, see pg. 3, lines 5-10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to adjust the speed of rotation and use multiple casting steps as taught by Harvey in order to achieve a non-uniform distribution of particles, see pg. 3, lines 5-10.
Yamakawa does not explicitly teach the fiber texture being of frustoconical shape.
Harvey teaches modifying a cylindrical tube (Fig. 1) into a cylindrical tube with increasing diameter (Fig 2.) Examiner notes the shape of Figure 2 of Harvey is a frustoconical shape at least from the mid-section to each end. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to adjust the cylindrical tube shape of Yamakawa to be a frustoconical shape by creating a cylindrical tube with increasing diameter as taught by Harvey because it allows for the creating of seamless pressure vessels, see pg. 10, lines 7, with improved deposit integrity, see pg. 5, lines 8-10.  

Porter teaches the rotation at this speed is continued for a time and then, as it is gradually increased, for a sufficient time, followed by a step where rotation of the mold at a high speed is continued for a further period of time, see pg. 2, col. 2, lines 1-10.
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary speed and duration of time taught by Porter in  operating the mold as taught by Yamakawa because it ensures a product that is storage and free and holes, see pg. 1, col. 1, lines 1-15.
Yamakawa does not teach wherein the first speed of rotation is higher than the second speed of rotation.
Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Harvey teaches the centrifugal force to be a critical process condition, see pg. 3, lines 5-10. Harvey teaches a multiple casting steps, pg. 2, lines 7-10; pg. 3, lines 37-38.  Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Thus, Yamakawa as modified by Harvey, Porter, and Schaffer meets the claimed wherein the first speed of rotation is higher than the second speed of rotation.


Regarding claim 7, Yamakawa as modified does not explicitly teach wherein the direction of rotation of the mold is reversed one or more times during impregnation of the fiber texture with the first suspension and/or during impregnation of the fiber texture with a second suspension.
Harvey teaches the centrifugal force to be a critical process condition, see pg. 3, lines 5-10. Harvey teaches a multiple casting steps, pg. 2, lines 7-10 ; pg. 3, lines 37-38.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the direction of rotation during the first or second impregnation step.

Regarding claim 8, Yamakawa as modified meets the claimed wherein the first and/or a second suspension is introduced into the inside volume by spraying through one or more spray devices, the one or more spray devices being driven in rotation during the spraying. (Yamakawa teaches pouring a slurry into a rotating mold, Fig. 1.)
Yamakawa does not explicitly teach to move in translation.
Harvey teaches spray part 8, Fig. 4 for a rotating mold. Harvey teaches traverse movement pg. 3, lines 29-31, which meet the claimed to move in translation.


Regarding claim 9, Yamakawa as modified meets the claimed wherein the fiber texture is axisymmetric. (Yamakawa teaches a fiber texture is uniform along the axis, Fig. 1, part 3.)

Regarding claim 11, Yamakawa as modified meets the claimed, wherein the fiber texture includes ceramic yarns of refractory oxide and wherein the particles of the first powder are ceramic particles of refractory oxide. (Yamakawa teaches a first powder of solid particles (6) made of ceramic or carbon material (page 5, lines 19-21) such as alumina (Al203) or zirconium oxide (Zr02) or silicon carbide whisker, see pg. 3, lines 30-35.)

Regarding claim 12, Yamakawa as modified meets the claimed a method of fabricating a composite material part, the method comprising: impregnating the fiber texture with at least the first suspension by performing a method according to claim 1; (see rejection of claim 1, above) eliminating at least a liquid medium of the first suspension impregnating the fiber texture; (Yamakawa teaches drying to remove the solvent, see pg. 5, lines 40-43) and forming a matrix phase densifying the fiber texture at least from the particles of the first powder in order to obtain the composite material part. (Yamakawa teaches obtaining a composite, see pg. 5, line 40).

Regarding claim 13, Yamakawa as modified meets the claimed wherein the matrix phase is formed in full or in part by sintering the particles of the first powder. (Yamakawa teaches sintering, pg. 5, lines 33-35.)

Regarding claim 14, Yamakawa as modified meets the claimed in claim 2, as described above, but does not explicitly teach wherein the direction of rotation of the mold is reversed one or more times during impregnation of the fiber texture with the first suspension and/or during impregnation of the fiber texture with the second suspension.
Harvey et al. teaches the centrifugal force to be a critical process condition, see pg. 3, lines 5-10. Harvey teaches a multiple casting steps, pg. 2, lines 7-10; pg. 3, lines 37-38. Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. 
Yamakawa as modified by Harvey and Schafer meets the claimed the direction of rotation of the mold is reversed one or more times during impregnation of the fiber texture with the first suspension and/or during impregnation of the fiber texture with the second suspension.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the direction of rotation because the speed of the mold effects the pattern produced, see Schafer pg. 1, col. 2, lines 15-

Regarding claim 15, Yamakawa as modified meets the claimed  wherein the fiber texture includes ceramic yarns of refractory oxide and wherein the particles of the first (Yamakawa teaches a first powder of solid particles (6) made of ceramic or carbon material (page 5, lines 19-21) such as alumina (Al203) or zirconium oxide (Zr02) or silicon carbide whisker, see pg. 3, lines 30-35.)

Regarding claim 19, Yamakawa as modified meets all that is claimed in claim 1 but does not explicitly teach the wherein the first speed of rotation is maintained for a duration greater than the duration during which the second speed of rotation is maintained.  
Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Porter teaches varying the duration and speed, see pg. 2, col. 1, lines 1-10.  
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary the duration of the steps while operating the mold as taught by Yamakawa because the centrifugal force is a critical variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. 

Regarding claim 20, Yamakawa as modified meets all that is claimed in claim 2 but does not explicitly teach wherein the first speed of rotation is maintained for a duration greater than or equal to the duration during which the second speed of rotation is maintained.  

It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary the duration of the steps while operating the mold as taught by Yamakawa because the centrifugal force is a critical variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. 

Regarding claim 21, Yamakawa as modified meets all that is claimed in claim 1 but does not explicitly teach wherein the first and second speeds are selected to obtain a distribution of the solid particles inside said fiber texture that is uniform.  
Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Harvey teaches a multiple casting steps, pg. 2, lines 7-10; pg. 3, lines 37-38. Harvey teaches centrifugal force is a variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. Examiner notes that speed is a variable in the centrifugal force calculation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary the duration of the steps while operating the mold as taught by Yamakawa because the centrifugal force is a critical variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. 

Regarding claim 22, Yamakawa as modified meets all that is claimed in claim 1 but does not explicitly teach wherein the first and second speeds are selected to obtain a predetermined distribution of the solid particles inside said fiber texture.   
Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Harvey teaches a multiple casting steps, pg. 2, lines 7-10; pg. 3, lines 37-38. Harvey teaches centrifugal force is a variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. Yamakawa teaches the centrifugal force is a variable that affects the uniformity, see pg. 5, lines 22-25. Examiner notes that speed is a variable in the centrifugal force calculation.  
The claimed term “predetermined distribution” is interpreted in broadest reasonable interpretation to include any resulting pattern that was desired by the operated. Schafer teaches a pattern is achieved by varying the centrifugal action, pg. 3, col. 1, lines 14-20. As such the pattern achieved by Yamakawa as modified by Schafer meets the claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary the duration of the steps while operating the mold as taught by Yamakawa because the centrifugal force is a critical variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. 

Regarding claim 23, Yamakawa as modified meets the further claimed wherein the first speed of rotation is selected to impart sufficient centrifugal force to the first suspension so that the solid particles migrate through the fiber texture into an outer zone of a thickness of the fiber texture and the second speed of rotation is selected so that the . (Schafer teaches a pattern is achieved by varying the centrifugal action, pg. 3, col. 1, lines 14-20. Harvey teaches a multiple casting steps, pg. 2, lines 7-10; pg. 3, lines 37-38. Harvey teaches centrifugal force is a variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. As such the pattern achieved by Yamakawa as modified above meets the claimed pattern achieved using two speeds of rotation and particles. It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.)


Regarding claim 24, Yamakawa as modified meets the claimed the fiber texture that is of frustoconical shape extends from a first end to a second end, the first end defining a first opening that is larger than a second opening defined by the second, the fiber texture tapering from the first end to the second end. Harvey teaches modifying a cylindrical tube (Fig. 1) into a cylindrical tube with increasing diameter (Fig. 2, Col. 12, lines 20-25). Examiner notes the shape of Figure 2 of Harvey is a frustoconical shape that tapers from at least from the mid-section to each end. Examiner notes that as modified, the diameter is varied and thus the opening show in Fig. 2 of Harvey is modified to be at point of higher diameter and meets the claim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to adjust the cylindrical tube shape of Yamakawa to be a frustoconical shape by creating a cylindrical tube with increasing diameter as taught 
Moreover, Harvey teaching modifying a cylinder (Fig. 2, Col. 12, lines 20-25). Examiner notes that the frustoconical shape is a variant of the modified cylinder that requires varying a finite number of variables, such as the diameter of one end. The courts have held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I).


Regarding claim 25, Yamakawa as modified meets the claimed the fiber texture that is of frustoconical shape extends from a first end to a second end, the first end defining a first opening that is larger than a second opening defined by the second, the fiber texture tapering from the first end to the second end. Harvey teaches modifying a cylindrical tube (Fig. 1) into a cylindrical tube with increasing diameter (Fig. 2, Col. 12, lines 20-25). Examiner notes the shape of Figure 2 of Harvey is a frustoconical shape that tapers from at least from the mid-section to each end. Examiner notes that as modified, the diameter is varied and thus the opening show in Fig. 2 of Harvey is modified to be at point of higher diameter and meets the claim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to adjust the cylindrical tube shape of Yamakawa to be a frustoconical shape by creating a cylindrical tube with increasing diameter as taught 
Moreover, Harvey teaching modifying a cylinder (Fig. 2, Col. 12, lines 20-25). Examiner notes that the frustoconical shape is a variant of the modified cylinder that requires varying a finite number of variables, such as the diameter of one end. The courts have held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (EP 0-240-177 A2, hereinafter Yamakawa) in view of Harvey and Schafer, Porter (US 2,166,175), and in further view of Coupe et al. (US 2010/0144227, hereinafter Coupe)

Regarding claim 10, Yamakawa as modified meets all that is claimed in claim 1 but does not meet the claimed wherein the fiber texture is obtained by two-dimensional weaving or by three-dimensional weaving.
Coupe teaches three-dimensional weaving of fibers, see [0013].
It would have been obvious to one of ordinary skill in the art to use the 30 weaving of fibers as the generic fibers of Yamakawa because it improves the mechanical properties, see [0010].


Claims 16-18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (EP 0-240-177 A2, hereinafter Yamakawa) in view of Harvey et al. (GB 2-264-719 A, hereinafter Harvey), Porter (US 2,166,175), Schafer (US 2,170,931), and in further view of Waugh (US 4,092,953).   
Regarding claim 16, Yamakawa as modified meets the claimed a method of impregnating a fiber texture of hollow shape, the method comprising: introducing a first suspension containing a first powder of solid particles of ceramic or carbon material (Yamakawa teaches impregnating a preform with a ceramic powder or silicon powder, pg. 5, lines 19-20)  into an inside volume defined by an inside face of a fiber texture of hollow shape placed in a mold, (Yamakawa teaches fiber material 5, pg. 5, lines 19-20) an outer face of the fiber texture being presented facing a wall of the mold; (Yamakawa teaches the fiber material 5 to face mold 3, see Fig. 1) and  using the action of centrifugal force to impregnate the fiber texture with the first suspension by causing the mold to rotate. (Yamakawa teaches centrifugal force, pg. 5, lines 26-31).
Yamakawa does not explicitly teach varying the speed of rotation of the mold during the impregnation of the fiber texture with the first suspension, wherein the fiber texture is impregnated with the first suspension by initially imparting a first constant speed of rotation to the mold and then impregnation with the first suspension is continued by subsequently imparting a second constant speed of rotation to the mold, the second speed of rotation being different from the first speed of rotation, wherein a duration during which the first speed of rotation is imparted is different from a duration during which the second speed of rotation is imparted.

It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary speed and duration of time taught by Porter in  operating the mold as taught by Yamakawa because it ensures a product that is storage and free and holes, see pg. 1, col. 1, lines 1-15.
Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the speed of rotation because the speed of the mold effects the pattern produced, see Schafer pg. 1, col. 2, lines 15-20.
Harvey teaches the centrifugal force to be a critical process condition, see pg. 3, lines 5-10. Harvey teaches a multiple casting steps, pg. 2, lines 7-10; pg. 3, lines 37-38. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to adjust the speed of rotation and number of steps as taught by Harvey in order to achieve a non-uniform distribution of particles, see pg. 3, lines 5-10.
Thus, Yamakawa as modified by Harvey, Schafer, and Porter meets the claimed varying the speed of rotation of the mold during the impregnation of the fiber texture with the first suspension, wherein the fiber texture is impregnated with the first suspension by initially imparting a first constant speed of rotation to the mold and then impregnation with the first suspension is continued by subsequently imparting a second 
Yamakawa as modified does not explicitly teach wherein the first suspension is introduced into the inside volume by spraying through orifices of4 4836-9006-1205.v1GODON et al. - 15/573,012Attorney Docket: 012350-0454909a spray device, and wherein the spray device has orifices with different sizes and/or regions wherein the orifices are present at different densities.
Waugh meets the claimed wherein the first suspension is introduced into the inside volume by spraying through orifices of44836-9006-1205.v1GODON et al. - 15/573,012 Attorney Docket: 012350-0454909a spray device, and wherein the spray device has regions wherein the orifices are present at different densities. (Waugh teaches a plurality of fluid carrying tubes 79, where the number of tubes 79 and the spacing between the tubes will vary in dependence on the bottle contour, see Fig. 3, 5, and 6, Col. 6, lines 33-52. Thus, Waugh meets the claimed regions wherein the orifices are present at different densities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the spacing of the orifices as taught by Waugh in the coating method as taught by Yamakawa as modified because it ensures that the thickness of the coating is even when coating a round object with varying diameters, see Col. 6, lines 7-32. 

Regarding claim 17, Yamakawa as modified does not teach wherein the first speed of rotation is higher than the second speed of rotation.
Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. 


Regarding claim 18, Yamakawa as modified does not teach wherein the first constant speed of rotation is imparted during a first duration, and wherein the second constant speed of rotation is imparted during a second duration, the first duration being different from the second duration.
Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Harvey teaches a multiple casting steps, pg. 2, lines 7-10; pg. 3, lines 37-38. Harvey teaches centrifugal force is a variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12.
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary the duration of the steps while operating the mold as taught by Yamakawa because the centrifugal force is a variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. Examiner notes that time (duration) is a variable in the force calculation, F=m ⋅ a and force is measured in Newtons (N=1 kg⋅1 m/s2) which include time measured in seconds (s).  

Regarding claim 26, Yamakawa as modified meets the claimed the fiber texture that is of frustoconical shape extends from a first end to a second end, the first end defining a first opening that is larger than a second opening defined by the second, the fiber texture tapering from the first end to the second end. Harvey teaches modifying a cylindrical tube (Fig. 1) into a cylindrical tube with increasing diameter (Fig. 2, Col. 12, lines 20-25). Examiner notes the shape of Figure 2 of Harvey is a frustoconical shape that tapers from at least from the mid-section to each end. Examiner notes that as modified, the diameter is varied and thus the opening show in Fig. 2 of Harvey is modified to be at point of higher diameter and meets the claim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to adjust the cylindrical tube shape of Yamakawa to be a frustoconical shape by creating a cylindrical tube with increasing diameter as taught by Harvey because it allows for the creating of seamless pressure vessels, see pg. 10, lines 7.  
Moreover, Harvey teaching modifying a cylinder (Fig. 2, Col. 12, lines 20-25). Examiner notes that the frustoconical shape is a variant of the modified cylinder that requires varying a finite number of variables, such as the diameter of one end. The courts have held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I).
that is larger than a second opening defined by the second, the fiber texture tapering from the first end to the second end.
Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that “Porter expressed features that are opposite to those that are recited by claim 1 and by Yamakawa,” this is not found persuasive. Porter is simply relied upon for teaching using two different speeds of rotation. Although Porter may teach a different product to be formed, the teaching of using two different speeds of rotation in a centrifugal process to reduce holes applies to Yamakawa and Schafer. In response to applicant's argument that Porter is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Porter is relevant to the problem of rotational casting a material. 
 Further, the product of Schafer includes powder and Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 1, col. 2, ln 15-20 and pg. 3, col. 1, lines 17-21. Therefore, there is no evidence that varying the speed of rotation as taught by Porter for cement teaches away from the varying of rotation taught by Schafer for powder. Both references teach varying the speed of rotation is a result-effective variable. “A recognition in the prior art 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MICHAEL M. ROBINSON/Examiner, Art Unit 1744